Citation Nr: 0522468	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1977 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that determination, the RO inter alia denied 
the appellant's application to reopen a previously denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The appellant disagreed and this 
appeal ensued.  

In May 1999, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  38 U.S.C.A. § 7107(c) (West 
2002).  By a February 2000 decision, the Board granted the 
application to reopen the previously denied claim and 
remanded the reopened claim for further evidentiary 
development.  In an October 2003 decision, the Board again 
remanded the claim for further evidentiary development.  

Due to a discrepancy between the Board's remand directives of 
October 2003 and the VA examination of March 2004, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In the October 2003 remand, the Board directed the RO to 
schedule a psychiatric examination of the appellant by a two-
member team of board-certified psychiatrists.  The resulting 
VA examination of March 2004 was clearly prepared by only one 
such psychiatrist.  Moreover, the remand directive asked the 
examiners to opine as to the whether it is at least as likely 
as not that any psychiatric disorder found had its onset in, 
or was otherwise related to, the appellant's period of active 
service.  The examination report does not address this 
question, but rather addresses a question that was not posed 
by the Board or by the RO - whether there was a pre-existing 
psychiatric disorder that increased in disability during 
service.  To address the question posed by the Board, the 
case must regrettably be again remanded for a VA examination.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
psychiatric examination by a board-
certified psychiatrist (other than the 
psychiatrist who prepared the March 2004 
examination report).  The psychiatrist 
must review the claims file before 
completing the examination report and 
should note such review in the report of 
examination.  The psychiatrist should 
examine the appellant; then, in 
consultation with the March 2004 
examiner, (1) identify all existing 
psychiatric disorders; and (2) as to each 
such disorder, offer an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that such disorder had its onset in, or 
was otherwise related to, the appellant's 
period of active service.  The rationale 
should be given for all opinions and 
conclusions expressed.  Associate the 
examination report with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

